Case: 21-20068     Document: 00516057140         Page: 1     Date Filed: 10/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 15, 2021
                                  No. 21-20068
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Charles Wooten,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-333-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Robert Charles Wooten appeals his conviction of five counts of
   brandishing a firearm during a crime of violence (“COV”). Wooten was
   found guilty on those five counts after jurors first found him guilty of five
   predicate counts of interference with commerce by robbery.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20068      Document: 00516057140           Page: 2    Date Filed: 10/15/2021




                                     No. 21-20068


          Prior to trial, Wooten moved to dismiss the firearms charges on the
   ground that interference with commerce by robbery, Hobbs Act robbery, is
   not categorically a COV. See 18 U.S.C. § 1951(a). The motion was denied.
   This court reviews de novo the denial of a motion to dismiss counts in an
   indictment. United States v. Cline, 986 F.3d 873, 875–76 (5th Cir. 2021).
          A defendant’s sentence is governed by 18 U.S.C. § 924(c)(1)(A)(ii) if
   he or she has brandished a firearm during and in relation to a COV. The
   relevant definition of a COV in this case is found in the “elements clause”: a
   felony that “has as an element the use, attempted use, or threatened use of
   physical force against the person or property of another.” § 924(c)(3)(A).
          We have previously held that Hobbs Act robbery is a COV under the
   elements clause and may be a predicate conviction for sentencing under
   Section 924(c)(1)(A)(ii). See United States v. Buck, 847 F.3d 267, 274–75 (5th
   Cir. 2017). The Supreme Court invalidated a different COV definition as
   being unconstitutionally vague, but we have held that the definition relying
   on the elements of the offense is still sound. United States v. Smith, 957 F.3d
   590, 592–93 (5th Cir.), cert. denied, 141 S. Ct. 828 (2020) (analyzing the
   invalidation of Section 924(c)(3)(B) in United States v. Davis, 139 S.Ct. 2319,
   2336 (2019)). Wooten argues that whether Hobbs Act robbery is a COV is
   an open question because the Supreme Court has granted a writ of certiorari
   to consider a sister circuit’s holding that attempted Hobbs Act robbery is not
   a COV. See United States v. Taylor, 979 F.3d 203, 208 (4th Cir. 2020), cert.
   granted, 141 S. Ct. 2882 (2021). One of Wooten’s five counts of conviction
   under the Hobbs Act was for an attempt. Nonetheless, until the Supreme
   Court has made a holding to the contrary, we apply our circuit precedent. See
   Wicker v. McCotter, 798 F.2d 155, 157–58 (5th Cir. 1986). To the extent that
   Wooten is making a vagueness challenge to the elements clause, an issue he
   did not raise in the district court, he fails to show plain error. See Puckett v.
   United States, 556 U.S. 129, 135 (2009). AFFIRMED.



                                          2